ITEMID: 001-105269
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF GIURAN v. ROMANIA
IMPORTANCE: 1
CONCLUSION: Remainder inadmissible;No violation of Art. 6-1;No violation of P1-1
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Josep Casadevall;Luis López Guerra;Mihai Poalelungi;Nona Tsotsoria
TEXT: 6. The applicant was born in 1930 and lives in Slatina. He is retired.
7. On 7 August 2001 he lodged a criminal complaint against E.I., claiming that she had stolen certain items from his flat. He stated that E.I. regularly came to his flat to clean it and that on 20 January 2001 she had removed several items of jewellery and clothing from his flat. He had only realised in July 2001 that those items had disappeared from his flat.
8. The case was heard by the Drăgăşani District Court, which delivered its first-instance judgment on 14 January 2002 finding E.I. guilty and sentencing her to three months’ imprisonment, suspended. E.I. was ordered to pay the applicant damages of 10,000,000 Romanian lei (ROL – approximately 350 euros (EUR) at the time), representing the estimated value of the stolen items, and ROL 2,500,000 (approximately EUR 90) in legal fees. The District Court based its decision on the statements of the parties and of two witnesses. According to one of the witnesses, the applicant had complained to him in July 2001 that several items were missing from his flat. According to the second witness, in February 2001 the defendant had shown him several items of jewellery and clothing, mentioning that she had received them as a gift from the applicant.
9. On 1 April 2002 the Vâlcea County Court dismissed an appeal by E.I. and the judgment of 14 January 2002 thus became final and enforceable.
10. On an unspecified date the Prosecutor General of Romania lodged an extraordinary appeal (recurs in anulare) against the judgment of 14 January 2002. The Prosecutor General argued that E.I. had been wrongfully convicted, as none of the evidence adduced was conclusive as to her guilt. This had led to a breach of her right to be presumed innocent until proved guilty. The prosecutor also indicated that E.I. had submitted two pieces of evidence as part of her defence which had been ignored in the ordinary proceedings. One of the documents was a request lodged by the applicant to the owners’ association in which he sought an exemption from utility costs for the period December 2000-April 2001, when he would be away in the United Kingdom. This document was relevant, as the applicant stated that E.I. entered his flat only when he was there and he had declared that the items had been stolen on the exact date of 20 January 2001, when, according to that document, he was not in Romania. The second document was a report of a search conducted by the police at the home of the defendant, which indicated that none of the items claimed to have been stolen from the applicant’s flat had been found there.
11. In a decision of 4 November 2003 the High Court of Cassation and Justice allowed the extraordinary appeal, quashed the judgments of 14 January and 1 April 2002, acquitted E.I. and relieved her of the obligation to pay the applicant compensation for the stolen items and the legal costs.
The court held that the prior conviction had been based on the statements of two witnesses who declared that they knew that E.I. was doing housework for the applicant, that he owned the items mentioned in his criminal complaint and that after 20 January 2001 some of the items were seen by one of the witnesses in the house of E.I. Nevertheless, the court indicated that these statements were contradicted by the evidence in the case file indicating that the applicant had been away from Romania between December 2000 and April 2001. Furthermore, taking into account that he had always stated that E.I. only did housework in his flat when he was there, the court indicated that his submission that he had not noticed E.I. leaving the flat with so many items was not credible.
The court further concluded that the evidence adduced in the case was both contradictory and inconclusive in respect of the date the alleged theft was committed and of whether the defendant had committed the theft. It therefore quashed the earlier decisions on the ground that they had not been lawful and acquitted E.I. of all charges, relieving her also of the obligation to pay compensation for the stolen items and for the court costs incurred by the applicant.
12. The applicant attended the hearing and submitted his arguments in support of his claims.
13. For a summary of the relevant domestic-law provisions concerning this type of extraordinary appeal (recurs in anulare) see the judgment in the case of Precup v. Romania (no. 17771/03, § 15, 27 January 2009).
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
